     Case 2:19-cv-12578-LMA-MBN Document 122 Filed 09/17/20 Page 1 of 2



                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA

LESLEY ANN SAKETKOO, MD, MPH *                      CIVIL ACTION
                             *
           Plaintiff,        *                      NO. 2:19-cv-12578
                             *
VERSUS                       *                      JUDGE LANCE M. AFRICK
                             *
TULANE UNIVERSITY SCHOOL OF *                       MAGISTRATE MICHAEL B. NORTH
MEDICINE, ADMINISTRATORS OF *
THE TULANE EDUCATIONAL FUND, *
LEE HAMM, MD, AND JOSEPH     *
LASKY, MD,                   *
                             *
           Defendants        *


                 DEFENDANT’S MOTION FOR LEAVE TO FILE
                MEMORANDUM IN SUPPORT OF MOTION FOR
            SUMMARY JUDGMENT IN EXCESS OF TWENTY-FIVE PAGES

       In accordance with Rule 7.7 of the Local Civil Rules of the United States District Court

for the Eastern District of Louisiana, Defendant, The Administrators of the Tulane Educational

Fund (“Tulane”), respectfully requests that this Court grant it leave to file a Memorandum in

excess of twenty-five pages in support of its case-dispositive Motion for Summary Judgment.

The Memorandum is 34 pages long. Plaintiff’s allegations in her thirty-seven page Complaint

are numerous, including claims for discrimination in employment on the basis of gender in

violation of Title VII of the Civil Rights Act, a claim for retaliation in employment in violation

of Title VII of the Civil Rights Act, a claim under the Equal Pay Act, and a claim for assault

under state law. Since none of Plaintiff’s claims has any legal merit, Tulane is compelled to

comprehensively address all of them in this case-dispositive Motion for Summary Judgment.

       In light of these legal complexities, Tulane’s Memorandum in Support of its Motion for

Summary Judgment is in excess of the 25-page limit.          Under these circumstances, Tulane

respectfully requests that this Court grant it leave to file in excess of the page limit its


3872401-1
     Case 2:19-cv-12578-LMA-MBN Document 122 Filed 09/17/20 Page 2 of 2



Memorandum in Support of Motion for Summary Judgment.                  Attached for the Court’s

consideration is a proposed order granting this request.

                                             Respectfully Submitted:

                                             By: /s/ Julie D. Livaudais
                                                 Julie D. Livaudais, T.A. (La. Bar No. 1183)
                                                 Rosalie M. Haug (La. Bar No. 37720)
                                                 Jesse G. Frank (La. Bar No. 38220)
                                                          -of-
                                                 CHAFFE McCALL, L.L.P.
                                                 1100 Poydras Street
                                                 2300 Energy Centre
                                                 New Orleans, LA 70163-2300
                                                 Telephone: (504) 585-7000
                                                 Facsimile: (504) 544-6054
                                                 Email:     livaudais@chaffe.com
                                                            haug@chaffe.com
                                                            frank@chaffe.com

                                                           -and-

                                             By: /s/ Leslie W. Ehret
                                                 Leslie W. Ehret (La. Bar No. 18494)
                                                 Benjamin M. Castoriano (La. Bar No. 31093)
                                                 FRILOT, L.L.C.
                                                 1100 Poydras Street, Suite 3700
                                                 New Orleans, LA 70163-3700
                                                 Telephone:        (504) 599-8000
                                                 Facsimile:        (504) 599-8100
                                                 Email:            lehret@frilot.com
                                                                   bcastoriano@frilot.com

                                             Attorneys for Defendant, The Administrators of
                                             the Tulane Educational Fund




3872401-1
